COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-05-263-CV



DELBRA L. WILSON	APPELLANT



V.



OFFICE OF COURT ADMINISTRATION	APPELLEE



----------

FROM THE 48
TH
 
DISTRICT 
COURT OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

By letter dated September 23, 2005, we notified appellant Delbra Wilson that the trial court clerk responsible for preparing the record in this appeal had informed the court that payment arrangements had not been made to pay for the clerk’s record.
  See 
T
EX.
 R. A
PP.
 P. 35.3(a)(2).  Our letter stated that we would dismiss this appeal for want of prosecution unless appellant, within ten days, made arrangements to pay for the clerk’s record and provided this court with proof of payment or of an arrangement to pay for the clerk’s record. 

Because appellant has not paid for or made payment arrangements for the clerk’s record, it is the opinion of the court that the appeal should be dismissed for want of prosecution.  
Accordingly, we dismiss the appeal.  
See 
T
EX
. R. A
PP
. P. 37.3(b), 42.3(b).

Appellant shall pay all costs of the 
appeal, for which let execution issue.



PER CURIAM 			

PANEL D:	WALKER, J.; CAYCE, C.J.; and MCCOY, J.



DELIVERED: October 13, 2005

FOOTNOTES
1:See 
Tex. R. App. P. 47.4
.